Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are presented for examination.

Information Disclosure Statement
The IDS filed on 4/12/2022 and 7/6/2022 are considered.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of the uplink grant information comprises first resource information and repetition quantity information, the first resource information indicates a resource used by the communications device to send the message 3 on a first narrowband in an uplink bandwidth, and the repetition quantity information indicates a quantity of times that the communications device is to repeatedly send the message 3; and when the indication information indicates that the message 3 to be sent by the communications device is the second message 3, a quantity of bits of the first resource information is L, wherein L is a pre-specified positive integer, and L is greater than 4; and sending, by the communications device, the message 3 based on the indication information, the first resource information, and the repetition quantity information.  None of the prior art of the record disclosed the specific limitation of a quantity of bits of the first resource information is L, wherein L is a pre-specified positive integer, and L is greater than 4.  ZTE disclosed the quantity of bits of the first resource information is 4, but does not disclose it be greater than 4.  Takeda et al, US 2021/0045139, disclosed that the size of the time domain resource allocation field can be up to 6 bits based on the format of the DCI (pp. 0138-0139).  However, Takeda et al was filed after the effective filing date of this instant application, thus it is not a valid prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al, US 2021/0045139
Liu et al, US 2021/0058823
Ye et al, US 2020/0068608

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 12, 2022